DETAILED ACTION
The applicant’s amendment filed on December 17, 2020 was received.  Claims 1 and 7 were amended.  New claims 8-15 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claim 7, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claim 7 as detailed in the Office action dated September 17, 2020.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-2 and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by Saruwatari et al. as detailed in the Office action dated September 17, 2020.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Saruwatari et al. in view of Miyagi et al. as detailed in the Office action dated September 17, 2020.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the positive electrode material of claim 1, nor the positive electrode active material of claim 9.
The closest prior art is Saruwatari and Park et al. (hereinafter “Park”) (U.S. Pub. No. 2018/0254511A1).
Saruwatari teaches a positive electrode active material having a pore specific surface area S2 in the range of 0.5 m2/g or more and 1.4 m2/g or less.  Saruwatari is silent, however, as to surface area of pores that present in inter-secondary particle gaps.  Thus, Saruwatari fails to teach requirement (2) of claim 1.  Saruwatari is further silent as to a total surface area of pores that have pore radii of equal to or greater than 10 nm and equal to or less than 50 nm being at least 20% of the total surface of pores having pore radii of equal to or greater than 10 nm and equal to or less than 100 μm.  Saruwatari thus fails to teach requirement (3) of claim 9.
Park teaches a positive electrode active material having a specific surface area of 0.5 m2/g to 1.9 m2/g (see paragraph 55).  The positive electrode active material has an open porosity of 1 to 40% where open porosity is defined by a ratio of surface area of an open portion to a surface area of the secondary particle (see paragraphs 50 and 51).  Park thus teaches a specific surface area of the pores of 0.005 to 0.76 m-2/g.  Park is silent, however, as to surface area of pores that present in inter-secondary particle gaps.  Thus, Park fails to teach requirement (2) of claim 1.  Park is further silent as to a total surface area of pores that have pore radii of equal to or greater than 10 nm and equal to or less than 50 nm being at least 20% of the total surface of pores having pore radii of equal to or greater than 10 nm and equal to or less than 100 μm.  Park thus fails to teach requirement (3) of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727